Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Preliminary Amendment filed on 03/18/20 is acknowledged. 
Claims 1-19 are pending and are included in the prosecution.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/18/20; 03/30/20; 08/20/20; and 10/12/20 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Specification
The disclosure is objected to because of the following informalities: There are two tables identified as Table 1 (Page 12 and Page 13); and two tables identified as Table 2 (Pages 12-13 and Page 14) in the Specification, which is confusing. It is recommended that the tables be renumbered to avoid confusion. Appropriate correction is required.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (JP 2003-267817 – English machine translation).
Instant claim 1 is drawn to a topical composition comprising niacinamide and picolinamide to provide an antimicrobial benefit when applied to an external surface of the human body.
Hamada et al. disclose a composition for enhancing the skin distribution permeability of a pharmacologically active substance, and a skin external preparation and a cosmetic containing the composition (Abstract, [0001] and claims 1-11). The pharmacologically active substance includes two or more selected from the group which contains nicotinic acid amide (nicotinamide or niacinamide) and picolinic acid amide (or picolinamide) ([0012], [0013] and claims 1-3). 
Regarding instant claim 1, the limitation of a topical composition comprising niacinamide and picolinamide is anticipated by the composition for enhancing the skin distribution permeability of a pharmacologically active substance, (Abstract, [0001] and claims 1-11), wherein the pharmacologically active substance includes two or more et al. disclose the same topical composition with the same components, the property associated with the topical composition, i.e., the claimed antimicrobial benefit, will inherently be present in the composition taught by Hamada et al. Please see MPEP 2112.01. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding instant claim 12, the limitation of a cosmetically accepted base is anticipated by the purified water ([0026]-[0032]), as taught by Hamada et al. 
Regarding instant claim 13, the limitation of a skin benefit agent is anticipated by the surfactants, emulsion stabilizer, moisturizing agent, ultraviolet light absorber, anti-inflammatory agent, pigment, and fragrance ([0021]), as taught by Hamada et al. 
Regarding instant claims 14-15, the limitations of a skin lightening agent (instant claim 14) and vitamins (instant claim 15) are anticipated by the retinol or vitamin A which provides whitening action ([0005]), and the tocopherol acetate (vitamin E), 6), and riboflavin (vitamin B2) ([0012]), as taught by Hamada et al. 

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balshi (US 2014/0161750 A1).
Instant claim 16 is drawn to a topical composition comprising niacinamide and green tea extract to provide a skin-lightening benefit.
Balshi teaches a composition comprising niacinamide and green tea extract which is used to treat a variety of pigment issues including lentigo, liver spots, melasma, post-inflammatory pigment issues, sun spots, freckles, and age spots (Abstract, [0005]-[0009], and claims 1 and 3).
Therefore, the limitations of claim 16 are anticipated by Balshi.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2003-267817 – English machine translation), as applied to claims 1 and 12-15 above, in view of Kasraee (WO 2013/030794 A2).
Instant claim 2 is drawn to the composition as claimed in claim 1, wherein the composition comprises 0.1 to 20% by weight of niacinamide.
The teaching of Hamada et al. is discussed above. 
Hamada et al. do not expressly teach that the composition comprises 0.1 to 20% by weight of niacinamide.
Kasraee discloses topical preparations including skin and/or hair depigmentation compositions (Abstract, claims 1-16). Separate topical preparations contain 5% (w/w) picolinamide and 5% (w/w) nicotinamide in hydrophil cream vehicles (Example 1 – Page 23, line 30 to Page 24, line 6; and Example 4, lines 24-28 and Page 26 – Table 1).

One of ordinary skill in the art would have been motivated to do this because both Hamada et al. and Kasraee are drawn to topical composition comprising niacinamide and picolinamide. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in using the 5% (w/w) of niacinamide and 5% (w/w) picolinamide taught by Kasraee in the composition of Hamada et al. and producing a functional cosmetic composition for enhancing the skin distribution permeability of the niacinamide and picolinamide. The recited molar ratio of niacinamide to picolinamide of from 1:5 to 5:1 would have been an obvious variant over the % (w/w) of niacinamide and 5% (w/w) picolinamide taught by Kasraee (Examples 1 and 4), unless there is evidence of criticality or unexpected results. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to 
Regarding instant claims 2-3, the limitation of 0.1-20% by weight of niacinamide (instant claim 2) and 1 to 5% by weight of niacinamide (instant claim 3) would have been obvious over the topical preparations which contain 5% (w/w) nicotinamide, as taught by Kasraee (Abstract, Example 1 – Page 23, line 30 to Page 24, line 6; Example 4, lines 24-28 and Page 26 – Table 1; and claims 1-16).
Regarding instant claim 4, the limitation of 1-3% by weight of niacinamide would have been obvious over the nicotinamide, which is a 3-substituted pyridine which exerts a skin depigmenting effect (Page 2, lines 31-33), and the concentration of pyridine derivative of about 0.001-30% by weight of the composition (Page 17, lines 17-20), as taught by Kasraee. Therefore, one of ordinary skill in the art would have found it obvious to use a pyridine derivative such as nicotinamide in the range of about 0.001-30% by weight of the composition. The claimed range of 1-3% lies within the range of 0.001-30% as taught by Kasraee. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claims 5-6, the limitation of 0.1-20% by weight of picolinamide (instant claim 5) and 1 to 5% by weight of picolinamide (instant claim 6) would have been obvious over the topical preparations which contain 5% (w/w) picolinamide, as taught by Kasraee (Abstract, Example 1 – Page 23, line 30 to Page 24, line 6; Example 4, lines 24-28 and Page 26 – Table 1; and claims 1-16).
prima facie case of obviousness exists.”
Regarding instant claims 8-10, the limitations of the molar ratio of niacinamide to picolinamide of 1:20 to 20:1 (instant claim 8), 1:15 to 15:1 (instant claim 9), and 1:10 to 10:1 (instant claim 10) would have been obvious over the cosmetic composition for enhancing the skin distribution permeability of pharmacologically active substances, wherein the pharmacologically active substances includes two or more selected from the group which contains niacinamide and picolinamide, as taught by Hamada et al. (Abstract, [0001], [0012], [0013] and claims 1-11), in view of the topical preparations which contain 5% (w/w) picolinamide and 5% (w/w) nicotinamide, as taught by Kasraee (Abstract, Example 1 – Page 23, line 30 to Page 24, line 6; Example 4, lines 24-28 and Page 26 – Table 1; and claims 1-16) unless there is evidence of criticality or unexpected results. 
Regarding instant claim 11, the limitation of the molar ratio of niacinamide to picolinamide is from 1:2 to 2:1 would have been obvious over the topical preparations 
Regarding instant claims 18-19, the limitations of the method for inducing secretion of anti-microbial peptides (AMPs) would have been obvious over the application of the compositions including soaps, shampoos, scrubs, etc. (Page 17, lines 24-27), as taught by Kasraee since Kasraee also disclose that their skin depigmentation compositions contain dermatologically acceptable carriers including bactericides (Page 18, lines 11-18). One of ordinary skill in the art would have found it obvious to apply the compositions taught by Kasraee which are in the form of soaps, shampoos, scrubs, etc. and which contain bactericides on to skin or hair and achieve an antimicrobial benefit on the surface by such application. Instant claims do not exclude the bactericides taught by Kasraee. The limitation of the secretion of anti-microbial peptides (AMPs) (instant claims 18-19) would have been an obvious effect after the composition based on the combined teachings of Hamada et al. and Kasraee was applied to the skin or hair of a subject.

Claim 17 is rejected under 35 U.S.C. 103 as being as being unpatentable over Stock et al. (US 2010/0184768 A1).
Instant claim 17 is drawn to a topical composition comprising picolinamide and green tea extract to provide a skin-lightening benefit.
Stock et al. teach topical compositions which are applied locally to the skin and may be in the form of solutions, oils, creams, ointments, gels, lotions, etc. ([0313] and 
 Stock et al. do not expressly teach an embodiment or example with the specific combination of picolinamide and green tea extract. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a topical composition which contains picolinamide as a hydroxyl protecting group moiety, as taught by Stock et al., include green tea extract as an anti-irritant, also as taught by Stock et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both the components, picolinamide and green tea extract, are taught by Stock et al. as suitable components for the topical composition. One of ordinary skill in the art would also advantageously use the picolinamide as a hydroxyl protecting group moiety ([0106]), and the green tea extract as an anti-irritant ([0057]). 
Regarding instant claim 17, the limitation of the picolinamide would have been obvious over the picolinamide ([0106]), taught by Stock et al. The limitation of the green tea extract would have been obvious over the green tea extract ([0057]), as taught by Stock et al. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,660,840 (the ‘840 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a topical composition comprising niacinamide and picolinamide, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘840 Patent recite that the molar ratio of niacinamide to picolinamide is from 1:5 to 5: 1, whereas instant claims do not recite that molar ratio. 
However, given the weight percent ranges of the niacinamide and picolinamide in instant claims 2-7, as well as the molar ratios recited in instant claims 8-10, one of ordinary skill in the art would have found it obvious to modify the concentration of niacinamide and picolinamide within the recited ranges and ratios based on the desired loading of each of these components, as well as based on the desired cosmetic efficacy. 
Therefore, instant claims are obvious over claims of the ‘840 Patent and they are not patentably distinct over each other.
Claims 1-10, 12-15, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,952,952 (the ‘952 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a topical composition comprising niacinamide and picolinamide, and therefore, encompass overlapping or coextensive subject matter. 
One difference is that claims of the ‘952 Patent recite a skin lightening composition whereas instant claim 1 recites a topical composition. However, instant claims 14-17 recite a skin-lightening agent. Therefore, one of ordinary skill in the art would have found the two sets of claims obvious since they recite skin lightening. 
Another difference is the weight percent ranges of picolinamide and niacinamide. However, the broadest weight percent range of niacinamide in the instant claims, i.e., 0.1 to 20% by weight of niacinamide, overlaps and renders obvious the range of 0.1 to 10% by weight of niacinamide in claim 1 of the ‘952 Patent. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Similarly, the broadest weight percent range of picolinamide in the instant claims, i.e., 0.1 to 20% by weight of picolinamide, overlaps and renders obvious the range of 0.1 to 10% by weight of picolinamide in claim 1 of the ‘952 Patent. The molar ratio of these components recited in the ‘952 is rendered obvious by the molar ratio recited in instant claims 8-10. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615